Citation Nr: 1422873	
Decision Date: 05/20/14    Archive Date: 05/29/14

DOCKET NO.  13-17 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a higher rating or ratings Meniere's disease, currently assigned a 30 percent rating for hearing loss, a 30 percent rating for peripheral vestibular weakness and vertigo, and a 10 percent rating for tinnitus.

2.  Entitlement to service connection for a left hip disorder, to include as secondary to service-connected Meniere's disease.

3.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected Meniere's disease.

4.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected Meniere's disease.

5.  Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected Meniere's disease.




REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney at Law


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel


INTRODUCTION

The Veteran served on active duty from September 1942 to December 1945. 

This appeal comes before the Board of Veterans' Appeals (Board) from a rating decision rendered in December 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In a June 2013 rating decision, the RO found clear and unmistakable error in the December 2012 rating decision and assigned a 30 percent rating for the Veteran's bilateral hearing loss disability, effective July 20, 2012.  This increase did not satisfy the Veteran's appeal.

The record before the Board consists of the Veteran's paper claims files and electronic records in programs known as Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  






FINDINGS OF FACT

1.  The impairment from the Veteran's service-connected Meniere's disease most nearly approximates hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus.

2.  A left hip disorder has not been present at any time during the period of this claim.

3.  A left knee disorder has not been present at any time during the period of this claim.

4.  A right knee disorder has not been present at any time during the period of this claim.

5.  A psychiatric disorder has not been present at any time during the period of this claim.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation of 100 percent for Meniere's disease have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.87, Diagnostic Code 6205 (2013).

2.  A left hip disorder was not incurred in or aggravated by active service and is not proximately due to any service-connected disability.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. 3.102, 3.303, 3.310 (2013).

3.  A left knee disorder was not incurred in or aggravated by active service and is not proximately due to any service-connected disability.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

4.  A right knee disorder was not incurred in or aggravated by active service and is not proximately due to any service-connected disability.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).

5.  A psychiatric disorder was not incurred in or aggravated by active service and is not proximately due to any service-connected disability.  38 U.S.C.A. § 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2013), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

As an initial matter, the Board notes that the evidence currently of record is sufficient to substantiate the Veteran's claim for entitlement to an increased evaluation for Meniere's disease throughout the period of the claim.  Therefore, no further development is required before the Board decides that claim.

Regarding the service connection issues on appeal, the record reflects that the Veteran was provided all required notice in the July 2012 and August 2012 letters sent prior to the initial adjudication of the claims in December 2012.

The record also reflects that service treatment records, VA treatment records, and private treatment records were obtained.  The Veteran and his attorney submitted multiple written statements discussing his contentions.  The Veteran was also provided with VA examinations to evaluate his service-connected Meniere's disease residuals as well as his claimed hip, bilateral knee, and psychiatric disorders in September 2012.  While the Veteran's attorney simply indicated that the VA examinations were inadequate with no stated argument as to why any VA examination was inadequate in the December 2012 notice of disagreement, the Board finds the above VA examination reports to be thorough and adequate upon which to base a decision with regard to the matters decided herein.  The September 2012 VA examiners personally interviewed and examined the Veteran, including eliciting a history from him, and providing the information necessary to adjudicate the pending claims for service connection as well as to evaluate his service-connected Meniere's disease residuals under the applicable rating criteria.

Neither the Veteran nor his attorney has identified any additional outstanding evidence that could be obtained to substantiate these claims.  The Board is also unaware of any such evidence.  

Accordingly, the Board will address the merits of the claims.



Increased Rating Claims

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2013).  

Diagnostic Code 6205 provides ratings for Meniere's syndrome (endolymphatic hydrops).  Meniere's syndrome with hearing impairment with vertigo less than once a month, with or without tinnitus, is rated 30 percent disabling.  Meniere's syndrome with hearing impairment with attacks of vertigo and cerebellar gait occurring from one to four times a month, with or without tinnitus is rated 60 percent disabling.  Meniere's syndrome with hearing impairment with attacks of vertigo and cerebellar gait occurring more than once weekly, with or without tinnitus, is rated 100 percent disabling.  A Note to Diagnostic Code 6205 provides that Meniere's syndrome is to be rated either under these criteria or by separately rating vertigo (as a peripheral vestibular disorder), hearing impairment, and tinnitus, whichever method results in a higher overall rating.  The Note also provides that a rating for hearing impairment, tinnitus, or vertigo is not to be combined with a rating under Diagnostic Code 6205.  38 C.F.R. § 4.87, Diagnostic Code 6205 (2013).

The Veteran is currently rated 30 percent disabling for peripheral vestibular weakness and vertigo associated with Meniere's disease, 30 percent disabling for bilateral hearing loss associated with Meniere's disease, and 10 percent disabling for tinnitus associated with Meniere's disease.  His combined service-connected disability rating for Meniere's disease residuals is 60 percent.  38 C.F.R. § 4.25 (2013).  In July 2012, the Veteran filed claims for an increased rating for his service-connected peripheral vestibular weakness and vertigo due to Meniere's disease as well as for his service-connected bilateral hearing loss due to Meniere's disease.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2013) and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disability.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to this disability.  

For the reasons discussed below, the Board finds that entitlement to a single scheduler rating of 100 percent is warranted for the Veteran's service-connected residuals of Meniere's disease under Diagnostic Code 6205.  In a September 2012 VA examination, the Veteran complained of constant dizziness, being unsteady on his feet, occasional room spinning with vertigo and imbalance, constant tinnitus on the left side, and hearing loss.  The examiner specifically noted findings of tinnitus, vertigo, and staggering more than once weekly with episode durations of greater than 24 hours.  

In September 2012, the Veteran underwent a VA hearing loss examination.  Pure tone thresholds, in decibels, were reported as follows:

HERTZ
1000
2000
3000
4000
RIGHT
30
45
70
75
LEFT
80
75
80
80

The average pure tone threshold at 1,000, 2,000, 3,000, and 4,000 Hertz was 55 decibels in the right ear and 79 decibels in the left ear.  Speech recognition ability was 76 percent in the right ear and 6 percent in the left ear using the Maryland CNC word lists.  Applying the above results from the September 2012 VA examination to the Rating Schedule, shows Level IV hearing acuity in the right ear and Level XI hearing acuity in the left ear.  See 38 C.F.R. §§ 4.85, 4.86, Tables VI and VIA, Diagnostic Code 6100.  Applying these findings to 38 C.F.R. § 4.85, Table VII of the Rating Schedule results in a 30 percent evaluation for bilateral hearing loss under Diagnostic Code 6100.

The Veteran is already in receipt of the maximum ratings for recurrent tinnitus and for peripheral vestibular disorders based on the applicable rating criteria and higher ratings may not be assigned under 38 C.F.R. § 4.87, Diagnostic Codes 6204, 6260.

In this case, the Board has determined that the Veteran's residuals of Meniere's disease meet the rating criteria for a single 100 percent evaluation throughout the period of the claim.  VA examination findings dated in September 2012 clearly showed hearing impairment with attacks of vertigo and cerebellar gait or staggering occurring more than once weekly, with tinnitus.

In determining that a 100 percent rating is warranted under Diagnostic Code 6205, the Board has considered whether separately evaluating the Veteran's residuals of tinnitus, bilateral hearing loss, and peripheral vestibular weakness and vertigo would be more favorable to him and result in a higher overall rating.  See 38 C.F.R. § 4.87, Diagnostic Code 6205, Note (2013).  As discussed above, however, the Veteran's bilateral hearing loss disability would result only in a 30 percent rating.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).  The Veteran is already in receipt of a maximum 10 percent rating for tinnitus.  38 C.F.R. § 4.87, Diagnostic Code 6260 (2013).  The Veteran is also already in receipt of a maximum 30 percent rating for peripheral vestibular weakness and vertigo.  38 C.F.R. § 4.87, Diagnostic Code 6204 (2013).  At 60 percent, the combined rating of the Veteran's symptoms directly attributable to his Meniere's disease rated separately would clearly be less than the single 100 percent rating assigned above under Diagnostic Code 6205.

Accordingly, a rating of 100 percent for the Veteran's service-connected Meniere's disease is warranted throughout the period of the claim.

Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  38 U.S.C.A. § 1110 (West 2002); Rabideau v. Derwinski, 2 Vet. App. 141 (1992) (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992). 

The Board acknowledges that the Court held in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.

A disability which is proximately due to or the result of a service-connected disease or injury shall be service connected.  38 C.F.R. § 3.310(a) (2013).  Any increase in severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  However, VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  38 C.F.R. § 3.310(b) (2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2013); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Based on a thorough review of the evidence of record, to include VA treatment records, private treatment records, and multiple VA examination reports dated in September 2012, the Board finds that the evidence fails to establish the presence of any finding or diagnosis of a left hip, left knee, right knee, or psychiatric disorder during the period of this claim.  In fact, during his September 2012 VA general medical examination, the Veteran specifically indicated that he had no problems with his left hip and knees.  Another VA examiner also detailed that the Veteran did not meet DSM-IV criteria for a mental disorder diagnosis in a September 2012 VA mental disorders examination report. 

Accordingly, the Board must conclude that service connection is not warranted for the claimed left hip, left knee, right knee, and psychiatric disorders.  In arriving at the decision to deny the claims, the Board has considered the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.



							(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a 100 percent rating for Meniere's disease throughout the period of the claim is granted, subject to the criteria applicable to the payment of monetary benefits.

Entitlement to service connection for a left hip disorder, to include as secondary to service-connected Meniere's disease, is denied.

Entitlement to service connection for a left knee disorder, to include as secondary to service-connected Meniere's disease, is denied.

Entitlement to service connection for a right knee disorder, to include as secondary to service-connected Meniere's disease, is denied.

Entitlement to service connection for a psychiatric disorder, to include as secondary to service-connected Meniere's disease, is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


